Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-24 and 26-31 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 15, Yamada (US Patent Application Publication 2016/0126644 A1) teaches: “an electrical connector 1, for receiving at least one electrical conductor 4, the connector comprising a bus bar (8, see paragraph [0004]) and at least one clamp 20 directly mounted to the bus bar (8, see paragraph [0004]), wherein the at least one clamp 20 comprises a spring arm 11 moveable relative to the bus bar (8, see paragraph [0004]); and the spring arm 11 cooperates with the bus bar (8, see paragraph [0004]) to secure the electrical conductor 4 to the bus bar (8, see paragraph [0004]) when the spring arm 11 is in a connecting position (seen in figure 18A)".
However, Yamada fails to provide, teach or suggest: the bus bar and the at least one clamp arranged in an outer housing, and a slider movable between open and closed positions relative to the outer housing and along an axis, the slider is substantially received in the outer housing in the closed position, wherein the clamp is movable between a disconnecting position and a connecting position respectively provided by the open position and the closed position of the slider, the disconnecting position providing a gap between spring arm and the bus bar.

As per claim 20, Yamada (US Patent Application Publication 2016/0126644 A1) teaches: “an electrical connector 1, for receiving at least one electrical conductor 4, the connector comprising a bus bar (8, see paragraph [0004]) and at least one clamp 20 directly mounted to the bus bar (8, see paragraph [0004]), wherein the at least one clamp 20 comprises a spring arm 11 moveable relative to the bus bar (8, see paragraph [0004]); and the spring arm 11 cooperates with the bus bar (8, see paragraph [0004]) to secure the electrical conductor 4 to the bus bar (8, see paragraph [0004]) when the spring arm 11 is in a connecting position (seen in figure 18A)".
However, Yamada fails to provide, teach or suggest: wherein the bus bar comprises at least one recess defining a position at which the at least one clamp is mounted to the bus bar.
As per claim 21, Yamada (US Patent Application Publication 2016/0126644 A1) teaches: “an electrical connector 1, for receiving at least one electrical conductor 4, the connector comprising a bus bar (8, see paragraph [0004]) and at least one clamp 20 directly mounted to the bus bar (8, see paragraph [0004]), wherein the at least one clamp 20 comprises a spring arm 11 moveable relative to the bus bar (8, see paragraph [0004]); and the spring arm 11 cooperates with the bus bar (8, see paragraph [0004]) to secure the electrical conductor 4 to the bus bar (8, see paragraph [0004]) when the spring arm 11 is in a connecting position (seen in figure 18A)".
However, Yamada fails to provide, teach or suggest: the bus bar comprises at least one ramp section associated with a free end of the spring arm, wherein the ramp section forms a contact portion for the electrical conductor.
Claims 22 are dependent on claim 21 and are therefore allowable for the same reasons.  
As per claim 26, Yamada (US Patent Application Publication 2016/0126644 A1) teaches: “an electrical connector 1, for receiving at least one electrical conductor 4, the connector comprising a bus bar (8, see paragraph [0004]) and at least one clamp 20 directly mounted to the bus bar (8, see paragraph [0004]), wherein the at least one clamp 20 comprises a spring arm 11 moveable relative to the bus bar (8, see paragraph [0004]); and the spring arm 11 cooperates with the bus bar (8, see paragraph [0004]) to secure the electrical conductor 4 to the bus bar (8, see paragraph [0004]) when the spring arm 11 is in a connecting position (seen in figure 18A)".
However, Yamada fails to provide, teach or suggest: wherein the first and second directions are substantially the same or substantially opposite, wherein the bus bar comprises at least one ramp section associated with a free end of the spring arm, wherein the ramp section forms a contact portion for an electrical conductor, and wherein the ramp section is inclined in the first direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831   
                                                                                                                                                                                                     /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831